PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 07-4375
JESUS MARTINEZ-VARELA, a/k/a Cruz
Echeverria-Mendez,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                         (1:06-cr-00248)

                      Argued: March 21, 2008

                      Decided: June 25, 2008

  Before WILKINSON, KING, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the opinion, in
which Judge Wilkinson and Judge King joined.


                           COUNSEL

ARGUED: Raquel Kathy Wilson, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Asheville, North Carolina,
for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee. ON
BRIEF: Claire J. Rauscher, Executive Director, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Ashe-
2                UNITED STATES v. MARTINEZ-VARELA
ville, North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


                             OPINION

GREGORY, Circuit Judge:

   The Appellant, Jesus Martinez-Varela ("Varela"), a/k/a Cruz
Echeverria-Mendez, pled guilty to illegal reentry into the United
States after deportation following an aggravated felony, in violation
of 8 U.S.C. § 1326(a) and (b)(2). United States Sentencing Guideline
("U.S.S.G.") § 2L.1.2(b)(1) provides that the base offense level for a
person convicted of illegal reentry into the United States should be
increased by twelve levels if the defendant was previously convicted
of a drug trafficking offense for which the "sentence imposed" was
thirteen months or less, and sixteen levels if the "sentence imposed"
was greater than thirteen months.

   The district court concluded that Varela’s three prior felony drug
trafficking convictions — all of which were committed on the same
day and arose out of the same set of events — should be aggregated
per U.S.S.G. § 4A1.2(a)(2) to calculate his "sentence imposed." Upon
aggregation, Varela’s sentences added up to twelve-sixteen months,
thus making Varela eligible for the sixteen-level enhancement under
U.S.S.G. § 2L.1.2(b)(1)(A). Varela contends that the district court
erred because the relevant Sentencing Guidelines did not call for
aggregating his three prior sentences for felony drug convictions. For
the reasons that follow, we affirm the district court’s decision.

                                  I.

   On November 2, 2006, Varela pled guilty to illegal entry after
deportation for an aggravated felony. Relying on U.S.S.G. § 2L1.2(a),
the district court determined that Varela’s base offense level was
eight. In addition, the district court concluded, over Varela’s objec-
tion, that he was eligible for the sixteen-level enhancement per
U.S.S.G. § 2L1.2 (b)(1)(A) because of Varela’s three 2004 state fel-
ony drug trafficking convictions: possession with intent to distribute
                  UNITED STATES v. MARTINEZ-VARELA                       3
cocaine, possession with intent to distribute marijuana, and possession
with intent to distribute methamphetamine. Varela received concur-
rent sentences of six to eight months for the cocaine and marijuana
possession charges. In addition, Varela received a sentence of six-
eight months for the methamphetamine possession charge with the
sentence to run consecutive to the marijuana and cocaine possession
sentences. The PSR determined, and the district court agreed, that the
Guidelines require the aggregation of Varela’s three sentences, result-
ing in a combined sentence of twelve-sixteen months. Since the maxi-
mum aggregated sentence exceeded the thirteen months necessary to
apply the U.S.S.G. § 2L.1.2(b)(1)(A) enhancement, Varela’s base
offense level was increased by sixteen levels. After the district court
applied a three-level reduction for acceptance of responsibility,
Varela’s offense level totaled twenty one, which combined with his
criminal history category of IV, resulted in a guideline range of fifty-
seven to seventy-one months imprisonment. The district court sen-
tenced Varela to a guideline sentence of sixty-four months imprison-
ment and three years supervised release.

   Varela appeals the decision of the district court to apply the
sixteen-level enhancement.

                                    II.

   We review a district court’s sentence under an abuse of discretion
standard for procedural reasonableness. The first task in this process,
and the only task in this case, is to determine if the district court prop-
erly calculated the applicable Guidelines range. Gall v. United States,
128 S.Ct. 586, 596 (2007). Since the applicable Guidelines range is
directly related to a defendant’s offense level, we focus on the district
court’s decision to aggregate Varela’s three prior felony sentences
when calculating his "sentence imposed" under U.S.S.G. § 2L1.2.
U.S.S.G. § 2L1.2, Application Note 1(B)(vii), defines sentence
imposed1 as:

      "Sentence of imprisonment" has the meaning given that
      term in Application Note 2 and subsection (b) of § 4A1.2
  1
  The Guidelines treat the terms "sentence imposed" and "sentence of
imprisonment" as synonyms.
4                 UNITED STATES v. MARTINEZ-VARELA
    (Definitions and Instructions for Computing Criminal
    History), without regard to the date of the conviction.

(emphasis added). A plain reading of the cross-referenced provisions
confirms that neither of them address the issue of aggregation. Sec-
tion 4A1.2(b) defines sentence of imprisonment as "a sentence of
incarceration and refers to the maximum sentence imposed" while
§ 4A1.2, Application Note 2, states that "in the case of an indetermi-
nate sentence," e.g., six to eight months, the maximum sentence is the
longest sentence possible. Thus, in Varela’s situation, the maximum
sentence for each of his three felonies would be eight months. Thus,
without aggregating the sentences, the "sentence imposed" by the dis-
trict court would not have exceeded the thirteen-month threshold nec-
essary to make Varela eligible for the sixteen-level enhancement
under U.S.S.G. § 2L1.2.

   Due to the lack of any guidance on the issue of aggregation from
the cross-referenced provisions, the PSR recommended, and the dis-
trict court agreed, that it was appropriate to turn to a non-referenced
provision, U.S.S.G. § 4A1.2(a)(2), which states, in relevant part:

    For purposes of applying § 4A1.1(a), (b), and (c), if prior
    sentences are counted as a single sentence, use the longest
    sentence of imprisonment if concurrent sentences were
    imposed. If consecutive sentences were imposed, use the
    aggregate sentence of imprisonment.

(emphasis added.) The central thrust of Varela’s argument is that the
district court erred in looking beyond the provisions specifically
cross-referenced in U.S.S.G. § 2L1.1. In support of his argument,
Varela cites to our case law and the Guidelines themselves. Most per-
suasively, Varela refers us to U.S.S.G. § 1B1.5, Application Note 1,
which states that "[a] reference may also be to a specific subsection
of another guideline; . . . In such case, only the specific subsection of
that other guideline is used."

   The Government contends that U.S.S.G. § 4A1.2(b) cannot be read
in isolation from U.S.S.G. § 4A1.2(a) when related offenses are
involved because U.S.S.G. § 4A1.2(a) "instructs the court as to how
to treat related offenses for purposes of determining the ‘sentence
                  UNITED STATES v. MARTINEZ-VARELA                     5
imposed’ as a result of [Varela’s] prior convictions." (Appellee’s Br.
7.) Thus, despite U.S.S.G. § 4A1.2(a) not being cross-referenced, the
Government argues that proper application of U.S.S.G. § 4A1.2(b)
necessitates consideration of U.S.S.G. § 4A1.2(a). In addition, in
response to Varela’s U.S.S.G. § 1B1.5 argument, the Government
cites us to U.S.S.G. § 1B1.5(b)(2) which makes it clear that the com-
mentary only applies to an "offense guideline" and since Section
§ 4A1.2 involves calculating a defendant’s criminal history points,
§ 1B1.5 is inapplicable.

   The crux of this case boils down to whether the district court
abused its discretion in looking beyond the specifically cross-
referenced provisions in determining whether Varela’s felonies
should be aggregated. We are unable to locate any circuit court deci-
sion that conclusively resolves this issue in the context of these spe-
cific Guideline provisions. However, circuit courts have addressed the
relationship between Chapter 4 and § 2L1.2. See e.g., United States
v. Frias, 338 F.3d 206, 210 (3d Cir. 2003) ("The Government dis-
putes [Defendant’s] conclusion that there is a theoretical difference
between Chapter 4 and § 2L1.2, arguing that each section is clearly
aimed at the same thing, which is varying the punishment based on
the criminal record and thus the expected dangerousness of the
offender. We agree, believing that, while it may not always be appro-
priate to look at other sections of the Guidelines to interpret a term,
such a course is warranted in this case."); United States v. Moreno-
Cisneros, 319 F.3d 456, 460 (9th Cir. 2003) (holding that "Section
4A1.2 is a broadly applicable section of the Guidelines"); United
States v. Galicia-Delgado, 130 F.3d 518, 521 (2d Cir. 1997) ("We
note that the definitions found in § 4A1.2 have often been borrowed
to interpret terms in § 2L1.2"). In addition, we addressed the propriety
of a district court’s decision to look beyond cross-referenced provi-
sions in United States v. Payne, 952 F.2d 827 (4th Cir. 1991). In
Payne, we decided that U.S.S.G. § 2B5.1(b)(1)’s cross reference to a
table in U.S.S.G. § 2F1.12 precluded the district court from referenc-
  2
   For purposes of clarity, we include a part of that table below:
  1) If the loss exceeded $2,000, increase the offense level as follows:
    Loss (Apply the Greatest)                      Increase in Level
(A) $2,000 or less                                       no increase
6                    UNITED STATES v. MARTINEZ-VARELA
ing any other part of that guideline. As the Government correctly
points out, Payne is easily distinguished from the instant case because
the guideline provision cross-referenced provided a complete answer
to the relevant issue — i.e., how many levels the face value of the
counterfeited currency increased the defendant’s base offense level.

   It makes little sense to look beyond the cross-referenced provisions
when those provisions themselves resolve the query involved. In addi-
tion, while the instant case involved calculating Varela’s criminal his-
tory points, Payne concerned determining the defendant’s offense
level. Thus, in our view, Payne, while informative, fails to directly
resolve the question of how far a district court can "stray" from cross-
referenced provisions to resolve an ambiguity in the Guidelines.

   The Guidelines themselves provide us with some guidance in
resolving the issue. Section 1B1.11, Background, citing to the Second
Circuit’s decision in United States v. Stephenson, 921 F.2d 438 (2d
Cir. 1990) states that the Guidelines should "be applied as a cohesive
and integrated whole rather than in a piecemeal fashion." (internal
quotation marks omitted). This guidance provides persuasive evi-
dence that under appropriate circumstances, referral to a related
guideline provision is not a disfavored approach. This approach also
conforms with the post-Booker approach to the sentencing guidelines,
which transformed the guidelines from mandatory to advisory. Of
course, the advisory nature of the guidelines does not mean that dis-
trict courts are free to disregard the relevant guidelines and any cross-
references within those guidelines. However, in cases in which the
guidelines themselves provide that interpreting a cross-referenced
provision requires looking to another section, it would nonsensical for
a district court to refuse to do so. This is especially the case when the
related provision that definitively addresses the matter in question.

   This is precisely the situation we have in this case. While the cross-
referenced provisions do not address aggregation, § 4A1.1’s Com-

(B)   More   than   $2,000                                     add   1
(C)   More   than   $5,000                                     add   2
(D)   More   than   $10,000                                    add   3
(E)   More   than   $20,000                                    add   4
                 UNITED STATES v. MARTINEZ-VARELA                    7
mentary states that "[t]he definitions and instructions in § 4A1.2 gov-
ern the computation of the criminal history points. Therefore,
§§ 4A1.1 and 4A1.2 must be read together." This Commentary pro-
vides us with strong evidence that these two provisions should be read
together in determining Varela’s criminal history points. Thus, based
on the instructions from the guidelines themselves, guidance from the
relevant provisions in question, and the lack of any persuasive or
direct precedent to the contrary, we conclude that the district court
properly aggregated Varela’s sentences.

                                 III.

  For the foregoing reasons, we affirm the district court’s decision.

                                                          AFFIRMED